Exhibit 10.42

WARRANT

GENAERA CORPORATION

WARRANTS FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

No. W-[    ]

   [             ] Shares

THIS CERTIFIES that, for value received, Genaera Corporation, a Delaware
corporation (the “Company”), upon the surrender of this Warrant to the Company
at the address specified herein, at any time during the Exercise Period (as
defined below) will upon receipt of the Exercise Price (as defined below), sell
and deliver to [            ] (the “Holder”) up to the number of duly
authorized, validly issued and fully paid and nonassessable shares of common
stock of the Company, par value $0.002 per share, set forth above. The term
“Common Stock” shall mean the aforementioned common stock of the Company
together with any other equity securities that may be issued by the Company in
connection therewith or in substitution therefor, as provided herein, that is
not limited as to final sum or percentage in respect of the rights of the
holders thereof to participate in dividends or in distribution of assets upon
the voluntary or involuntary liquidation, dissolution or winding up of the
Company. The “Exercise Period” shall begin on March __, 2006 and shall end on
March __, 2011. During the Exercise Period, the Holder may purchase such number
of shares of Common Stock at a purchase price per share equal to $3.15 as
appropriately adjusted pursuant to Section G hereof (the “Exercise Price”).

The number of shares of Common Stock to be received upon the exercise of this
Warrant and the price to be paid for a share of Common Stock are subject to
adjustment from time to time as hereinafter set forth. The shares of Common
Stock deliverable upon such exercise, as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Shares.”

Section A. Exercise of Warrant. This Warrant may be exercised in whole or in
part, at any time or from time to time, during the Exercise Period by
presentation and surrender hereof to the Company at its principal office at 5110
Campus Drive, Plymouth Meeting, Pennsylvania 19462 (or at such other address as
the Company or its agent may hereafter designate in writing to the Holder), or
at the office of its warrant agent, with the Notice of Exercise Form contained
herein duly executed and accompanied by a wire transfer of immediately available
funds, cash or a certified or official bank check drawn to the order of “Genaera
Corporation” in the amount of the Exercise Price multiplied by the number of
Warrant Shares specified in such form. If this Warrant should be exercised in
part only, the Company shall, upon surrender of this Warrant, promptly execute
and deliver a new Warrant evidencing the rights of the Holder thereof to
purchase the balance of the Warrant Shares purchasable hereunder. Upon receipt
by the Company during the Exercise Period of this Warrant and such Notice of
Exercise Form, in proper form for exercise, together with proper payment of the
Exercise Price, at such office, or by the warrant agent of the



--------------------------------------------------------------------------------

Company at its office, the Holder shall be deemed to be the holder of record of
the number of Warrant Shares specified in such form; provided, however, that if
the date of such receipt by the Company or its agent is a date on which the
stock transfer books of the Company are closed, such person shall be deemed to
have become the record holder of such shares on, and such certificate shall be
dated, the next succeeding business day on which the stock transfer books of the
Company are open. The Company shall pay any and all documentary, stamp or
similar issue or transfer taxes payable in respect of the issue or delivery of
such Warrant Shares. Any new or substitute Warrant issued under this Section A
or any other provision of this Warrant shall be dated the date of this Warrant.
Upon exercise of this Warrant, the Company or its warrant agent shall, within 3
business days, cause to be issued and shall promptly deliver upon written order
of the Holder of this Warrant, and in such name or names as such Holder may
designate, a certificate or certificates for the Warrant Shares, which Warrant
Shares shall be issued unlegended and free of any resale restrictions, except as
otherwise provided herein. If the Company’s transfer agent is a participant in
the DTC FAST system, then such Warrant Shares shall be delivered electronically
by crediting the broker account designated by the Holder pursuant to the DWAC
system. If at any time after one year from the date of issuance of this Warrant,
the Holder elects to exercise all or any part of this Warrant when there is no
effective registration statement permitting the sale of the Warrant Shares by
the Company to the Holder, then this Warrant may also be exercised at such time
by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

(A) = the closing bid price on the business day immediately preceding the date
of such election as reported by Bloomberg, L.P.;

(B) = the Exercise Price of this Warrant, as adjusted; and

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

If the Company fails to deliver to the Holder a certificate or certificates
representing the Warrant Shares pursuant to this Section A by the 5th business
day after exercise hereof, then the Holder will have the right to rescind such
exercise. In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the fifth business day following a Warrant exercise, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the

 

2



--------------------------------------------------------------------------------

Holder in connection with the exercise at issue times (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored or deliver to
the Holder the number of shares of Common Stock that would have been issued had
the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.

Notwithstanding anything herein to the contrary, the Holder shall not have the
right to exercise any portion of this Warrant, pursuant to Section A or
otherwise, to the extent that after giving effect to such issuance after
exercise, the Holder (together with the Holder’s affiliates), as set forth on
the applicable Notice of Exercise, would beneficially own in excess of 4.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to such issuance. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (A) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its affiliates and (B) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates. Except as set
forth in the preceding sentence, for purposes of this provision, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. To the extent that the limitation contained in this provision applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of such Holder, and the submission
of a Notice of Exercise shall be deemed to be such Holder’s determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this provision, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s Transfer Agent setting forth the
number of shares of Common Stock outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the

 

3



--------------------------------------------------------------------------------

conversion or exercise of securities of the Company, including this Warrant, by
the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The provisions of this
paragraph may be waived by such Holder, at the election of such Holder, upon not
less than 61 days’ prior notice to the Company, and the provisions of this
paragraph shall continue to apply until such 61st day (or such later date, as
determined by such Holder, as may be specified in such notice of waiver).

Section B. Warrant Register. This Warrant will be registered in a register (the
“Warrant Register”) to be maintained by the Company or its agent at its
principal office in the name of the recordholder to whom it has been
distributed. The Company may deem and treat the registered holder of this
Warrant as the absolute owner thereof (notwithstanding any notation of ownership
or other writing hereon made by anyone), for the purpose of any exercise thereof
or any distribution to the holder thereof and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

Section C. Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
all shares of its Common Stock or other shares of capital stock of the Company
from time to time issuable upon exercise of this Warrant. All such shares shall
be duly authorized and, when issued upon such exercise in accordance with the
terms of this Warrant, shall be validly issued, fully paid and nonassessable,
free and clear of all liens, security interests, charges and other encumbrances
or restrictions on sale and free and clear of all preemptive rights.

Section D. Transfer of Warrant. Subject to compliance with applicable federal
and state securities laws, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the Holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed.

Section E. Lost, Mutilated or Missing Warrant. Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant, if mutilated, the Company, at its expense, shall execute and
deliver a new Warrant of like tenor and date.

Section F. Rights of the Holder. Subject to applicable law, the Holder shall
not, by virtue hereof, be entitled to any rights or subject to any obligation or
liability of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant.

Section G. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

1. Stock Dividend, Split or Subdivision of Shares. If the number of shares of
Common Stock outstanding at any time after the date hereof is increased by a
stock dividend payable to all holders of Common Stock in shares of Common Stock
or by a subdivision or split-up of shares of Common Stock, then, following the
record date fixed

 

4



--------------------------------------------------------------------------------

for the determination of holders of Common Stock entitled to receive such stock
dividend, subdivision or split-up, the Exercise Price shall be appropriately
decreased and the number of shares of Common Stock issuable on exercise of each
Warrant shall be increased in proportion to such increase in outstanding shares.

2. Combination of Shares. If, at any time after the date hereof, the number of
shares of Common Stock outstanding is decreased by a combination or
consolidation of the outstanding shares of Common Stock, by reclassification,
reverse stock split or otherwise, then, following the record date for such
combination, the Exercise Price shall be appropriately increased and the number
of shares of Common Stock issuable on exercise of each Warrant shall be
decreased in proportion to such decrease in outstanding shares.

3. Calculations. All calculations under this Section shall be made to the
nearest one-tenth of a cent ($.001), or to the nearest one-tenth of a share, as
the case may be.

4. Merger and Consolidation. If at any time there is a capital reorganization or
reclassification of shares of Common Stock, or a merger or consolidation of the
Company with or into another corporation where the Company is not the surviving
corporation, or the sale of all or substantially all of the Company’s properties
and assets to any other person, then as part of such reorganization, merger,
consolidation or sale, lawful provision shall be made so that the Holder shall
thereafter be entitled to receive upon exercise of its rights to purchase Common
Stock, the number of shares of Common Stock, cash, property or shares of the
successor corporation resulting from such merger or consolidation, to which a
holder of Common Stock, deliverable upon exercise of the rights to purchase
Common Stock hereunder, would have been entitled in such capital reorganization,
merger or consolidation or sale if the right to purchase such Common Stock
hereunder had been exercised immediately prior to such capital reorganization,
merger, consolidation or sale. In any such event, appropriate adjustment shall
be made in the application of the provisions of this Warrant with respect to the
rights and interests of the Holder after such capital reorganization, merger,
consolidation or sale so that the provisions of this Warrant (including Exercise
Price and the number of shares of Common Stock purchasable pursuant to the terms
and conditions of this Warrant) shall be applicable after that event as near as
reasonably may be, in relation to any shares deliverable upon the exercise of
the Holder’s rights to purchase Common Stock pursuant to this Warrant.

5. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section G, the Company, at its own expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon the written request, at any time,
of any such Holder, furnish or cause to be furnished to such Holder a like
certificate setting forth: (a) such adjustments and readjustments; (b) the
Exercise Price at the time in effect; and (c) the number of shares

 

5



--------------------------------------------------------------------------------

and the amount, if any of other property that at the time would be received upon
the exercise of the Warrant.

Section H. Fractional Shares. No fractional shares of the Company’s Common Stock
will be issued in connection with any purchase hereunder but in lieu of such
fractional shares the Company shall make a cash refund therefor equal in amount
to the product of the applicable fraction multiplied by the Exercise Price paid
by the Holder for one Warrant Share upon such exercise.

Section I. Notices of Certain Events. In the event:

1. the Company authorizes the issuance to all holders of its Common Stock of
rights or warrants to subscribe for or purchase shares of its Common Stock or of
any other subscription rights or warrants; or

2. the Company authorizes the distribution to all holders of its Common Stock of
evidences of its indebtedness or assets (other than cash dividends or
distributions except extraordinary cash dividends or distributions); or

3. of any capital reorganization or reclassification of the Common Stock (other
than a subdivision or combination of the outstanding Common Stock and other than
a change in par value of the Common Stock) or of any consolidation or merger to
which the Company is a party or of the conveyance or transfer of all or
substantially all of the properties and assets of the Company; or

4. of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company; or

5. any other actions would require an adjustment under Section G hereof;

then the Company will cause to be mailed to the Holder, at least 5 days before
the applicable record or effective date hereinafter specified, a notice stating
(A) the date as of which the holders of Common Stock of record entitled to
receive any such rights, warrants or distributions are to be determined, or
(B) the date on which any such consolidation, merger, conveyance, transfer,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record will be
entitled to exchange their shares of Common Stock for securities or other
property, if any, deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, transfer, dissolution, liquidation or
winding-up.

Section J. Listing on Securities Exchanges. The Company will list on the Nasdaq
Small Cap Market System and each national securities exchange on which any
Common Stock may at any time be listed all shares of Common Stock from time to
time issuable upon the exercise of this Warrant, subject to official notice of
issuance upon the exercise of this Warrant, and will maintain such listing so
long as any other shares of its Common Stock are so listed; and the Company
shall so list on the Nasdaq Small Cap Market System and each national securities

 

6



--------------------------------------------------------------------------------

exchange, and shall maintain such listing of, any other shares of capital stock
of the Company issuable upon the exercise of this Warrant if and so long as any
shares of capital stock of the same class are listed on the Nasdaq Small Cap
Market System and such national securities exchange by the Company. Any such
listing will be at the Company’s expense.

Section K. Successors. All the provisions of this Warrant by or for the benefit
of the Company shall bind and inure to the benefit of its respective successors
and assigns.

Section L. Headings. The headings of sections of this Warrant have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms or provisions hereof.

Section M. Amendments. The terms and provisions of this Warrant may not be
modified or amended, or any provisions hereof waived, temporarily or
permanently, except by written consent of the Company and the Holder hereof.

Section N. Notices. Unless otherwise provided in this Warrant, all notices,
requests, consents and other communications hereunder shall be in writing, shall
be sent by U.S. Mail or a nationally recognized overnight express courier
postage prepaid, and shall be deemed given one day after being so sent, or if
delivered by hand shall be deemed given on the date of such delivery to such
party, or if sent to such party (in the case of a Holder) at its address in the
Warrant Register that will be maintained by the Company or its agent in
accordance with Section B hereof or (in the case of the Company) at its address
set forth above, Attention: Chief Financial Officer, or to such other address as
is designated by written notice, similarly given to each other party hereto.

Section O. Governing Law. This Warrant shall be deemed to be a contract made
under the laws of the State of New York and for all purposes shall be construed
in accordance with the laws of said State as applied to contracts made and to be
performed in New York between New York residents.

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed and
attested by its duly authorized officer and to be dated as of September __,
2005.

 

GENAERA CORPORATION

By:

    

Name:

 

Roy C. Levitt, M.D.

Title:

 

President and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

Date:                     , 20    

The undersigned hereby elects to exercise this Warrant to purchase
            shares of Common Stock and hereby makes payment of $            in
payment of the exercise price thereof, or if permitted by the terms of the
Warrant,              elects cashless exercise as follows:

Closing bid price:

Exercise Price:

Number of Warrant Shares to be issued:.

Warrant Shares shall be delivered to the following address or DWAC Account:

 

  

[Holder’s Name]

By:

    

Name:

 

Title:

 

 

8